—Appeal from a judgment of the County Court of Franklin County (Main, Jr., J.), rendered June 22, 1998, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
Defendant pleaded guilty to the crime of attempted burglary in the third degree and was sentenced as a second felony offender to a prison term of 2 to 4 years. Initially, we reject defendant’s contention that he was induced to enter the plea agreement based upon an assurance that the less severe sentence recommended by the People would be imposed. In addition to defendant acknowledging that no promises as to his sentence had been made, the record also establishes that County Court informed defendant during the plea allocution of the sentencing options available to it (see, People v Tuper, 256 AD2d 636).
Furthermore, we find defendant’s contention that County Court abused its discretion in imposing the sentence to be unpersuasive. Despite the People’s recommendation of a more lenient sentence, it is within the discretion of the sentencing court to impose an appropriate sentence (see, People v Colon, 241 AD2d 737). Given defendant’s lengthy criminal history, amassed within a three-year period, his inability to abide by the terms of probation and his affinity for drugs and firearms, we find no reason to disturb the sentence imposed (see, People v Tuper, supra, at 637).
Yesawich Jr., J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the judgment is affirmed.